Case 1:21-mj-00186-ZMF Document 7-1 Filed 02/02/21 Page 1of1

UNITED STATES OF AMERICA : Case No: 21-MJ-186
v.
VIOLATIONS:
18 U.S.C. § 111(a)(1)
PETER SCHWARTZ,
: 18 U.S.C. § 1752(a)(1)&(2)
Defendant. : (Restricted Building or Grounds)
18 U.S.C. 231(a)(3)
(Civil Disorder)

40 U.S.C. § 5104(e)(2)(D)
(Violent Entry or Disorderly Conduct)

ORDER

This matter having come before the Court pursuant to the application of the United States
to seal criminal complaint, the Court finds that, because of such reasonable grounds to believe
the disclosure will result in flight from prosecution, destruction of or tampering with evidence,
intimidation of potential witnesses, and serious jeopardy to the investigation, the United States
has established that a compelling governmental interest exists to justify the requested sealing.

1. IT IS THEREFORE ORDERED that the application is hereby GRANTED, and
that the affidavit in support of criminal complaint and other related materials, the instant
application to seal, and this Order are sealed until the arrest warrant is executed.

2. IT IS FURTHER ORDERED that the Clerk’s office shall delay any entry on the

public docket of the arrest warrant until it is executed.

 

Date: February 2, 2021.
ZIA M. FARUQUI

UNITED STATES MAGISTRAT JUDGE
